COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER OF ABATEMENT

Appellate case name:       Hassell Construction Company, Inc., and James C. Hassel v. R.
                           Hassell & Co., Inc., R. Hassell Builders, Inc., R. Hassell Holding Co.,
                           Inc. and G.R. Group Resources, LLP

Appellate case number:     01-18-00546-CV

Trial court case number: 2013-61995

Trial court:               61st District Court of Harris County

       The Court was informed that the parties have mediated their disputes in a related
federal bankruptcy proceeding and they have reached “[a]n agreement in principal . . . that
would settle the disputes in this appeal; however, the agreement must be approved by the
bankruptcy court.”1 A hearing before the bankruptcy court is scheduled for June 10, 2019.
       We abate the appeal. No later than July 10, 2019, the parties shall file a motion to
reinstate and dismiss the appeal, a motion to reinstate and proceed with the appeal, or a
report advising the Court of the status of the settlement negotiations and bankruptcy
proceedings. If the parties do not respond as directed, the case may be reinstated on the
Court’s active docket and the appeal will proceed under the applicable Texas Rules of
Appellate Procedure.
      The appeal is abated, treated as a closed case, and removed from this Court’s active
docket.
       It is so ORDERED.

Judge’s signature: ___/s/ Russell Lloyd___
                   Acting individually

Date: ___June 4, 2019___


1
       William P. Haddock and Pendergraft & Simon, LLP filed a motion to withdraw as counsel for
       appellees, R. Hassell Holding Company, Inc., R. Hassell & Company, Inc., and R. Hassell Builders,
       Inc. The motion to withdraw was disposed of in a separate order.